EXHIBIT 10.2

OWENS-ILLINOIS, INC.

2017 INCENTIVE AWARD PLAN

PERFORMANCE STOCK UNIT AGREEMENT

THIS PERFORMANCE STOCK UNIT AGREEMENT (“Agreement”), dated [  ] (the “Grant
Date”) is made by and between Owens-Illinois, Inc., a Delaware corporation (the
“Company”) and the person whose account for which this grant is being accepted,
an employee or consultant of the Company, a Parent Corporation or a Subsidiary
(the “Participant”):

WHEREAS, the Company has established the 2017 Incentive Award Plan (the “Plan”)
(the terms of which are hereby incorporated by reference and made a part of this
Agreement); and

WHEREAS, the Plan provides for the issuance of performance-based Restricted
Stock Units (“PSUs”), subject to vesting based on performance conditions and to
other conditions stated herein; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined it would be to the advantage and best interest
of the Company and its stockholders to issue the PSUs provided for herein to the
Participant in partial consideration of services rendered, or to be rendered, to
the Company, a Parent Corporation or a Subsidiary.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below, unless the context clearly indicates to the
contrary.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan.  The masculine pronoun shall include the
feminine and neuter, and the singular shall include the plural, where the
context so indicates.

Section 1.1 ‑ Cause

“Cause” shall mean dishonesty, disloyalty, misconduct, insubordination, failure
to reasonably devote working time to assigned duties, failure or refusal to
comply with any reasonable rule, regulation, standard or policy which from time
to time may be established by the Company, including, without limitation, those
policies set forth in the Owens-Illinois Policy Manual in effect from time to
time, or failure to fully cooperate with any investigation of an alleged
violation of any such rule, regulation, standard or policy.







--------------------------------------------------------------------------------

 



Section 1.2 ‑ Competing Business

“Competing Business” shall mean any person, corporation or other entity engaged
in the United States of America or in any other country in which the Company,
any Parent Corporation or any Subsidiary manufactures or sells its products, in
the manufacture or sale of glass containers, or any other products manufactured
or sold by the Company, any Parent Corporation or any Subsidiary within the last
three (3) years prior to the Participant’s Termination of Service or Retirement.

Section 1.3 ‑ Good Reason

“Good Reason” means the occurrence of any of the following without the prior
written consent of the Participant:

(i)         a material diminution in base compensation;

(ii)       a material diminution in authority, duties or responsibilities
(including, if Participant is then serving as the Chief Executive Officer or the
Chief Financial Officer of the Company, any changes which result from
Participant not being employed by a public company following a Change in
Control);

(iii)      a material change in the geographic location at which the Participant
must perform services; or

(iv)       any other action or inaction that constitutes a material breach by
the Company of the terms of Participant’s employment as in effect immediately
prior to a Change in Control.

Notwithstanding the foregoing, (a) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than thirty (30) days from the date of such notice) is given no later
than thirty (30) days after the time at which the Participant becomes aware of
the occurrence of the event or condition purportedly giving rise to Good Reason
and (b) if there exists (without regard to this clause (b)) an event or
condition that constitutes Good Reason, the Company shall have thirty (30) days
from the date notice of such a termination is given to cure such event or
condition and, if the Company does so, such event or condition shall not
constitute Good Reason hereunder.

Section 1.4 ‑ Parent Corporation

“Parent Corporation” shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.





2

--------------------------------------------------------------------------------

 



Section 1.5      Performance Period

“Performance Period” shall mean [  ] through [  ], or such shorter period
ending on any Vesting Date occurring prior to [  ].

Section 1.6‑ Retirement

“Retirement” solely for purposes of this Agreement shall mean “separation from
service” (within the meaning of Section 409A of the Code) of an Employee from
the Company, a Parent Corporation or a Subsidiary after reaching the age of 60
and having 10 years of employment, or after reaching the age of 65.

 

Section 1.7 ‑ Vesting Date

“Vesting Date” shall mean the date on which the PSU is vested under Section 3.1
or 3.2 of this Agreement.

ARTICLE II.

ISSUANCE OF PSUS

In consideration of the services rendered or to be rendered to the Company, a
Parent Corporation or a Subsidiary and for other good and valuable consideration
which the Committee has determined to be equal to the par value of the Shares,
on the date hereof the Company awards to the Participant the number of PSUs
specified for this grant in the Solium Shareworks Account accessible by the
Participant.

ARTICLE III.

VESTING; PAYMENT

Section 3.1 ‑ Vesting of PSUs

(a)        Except as otherwise provided in Section 3.1 and 3.2, the PSUs shall
vest in their entirety on [  ]; provided, however, that notwithstanding the
foregoing the PSUs shall be fully vested on the date the Participant (i) dies,
(ii) satisfies the requirements for Retirement or (iii) experiences a
Disability.

(b)        If the Participant experiences a Termination of Service resulting
from the Company’s discharge of the Participant without Cause, such Participant
shall immediately vest in that number of PSUs, equal to the number of PSUs in
which such Participant would have vested on [  ], but for such Termination of
Service, multiplied by a fraction, the numerator of which is the number of days
from the date hereof to the date of Participant’s Termination of Service and the
denominator of which is the number of days from the date hereof to [  ].

Section 3.2 ‑ Effect of a Change in Control

 





3

--------------------------------------------------------------------------------

 



Notwithstanding Section 3.1, if:

(a)        The PSUs are not continued, assumed or new PSUs substituted therefore
by a successor, any Parent Corporation or Subsidiary under Section 13.2(b)(ii)
of the Plan, then immediately prior to the Change in Control the PSUs shall
become fully vested and payable at target levels subject to an effective on the
Change in Control; or

(b)        The PSUs are continued, assumed or new PSUs are substituted therefore
by a successor or any Parent Corporation or Subsidiary under 13.2(b)(ii) of the
Plan, then the PSUs shall become fully vested upon the Participant’s Termination
of Service without Cause or by the Participant for Good Reason prior to the
second (2nd) anniversary of the Change in Control.

Section 3.3 ‑ Termination of PSUs

Until vested pursuant to Section 3.1 or 3.2, all PSUs issued to the Participant
pursuant to this Agreement shall terminate immediately upon the Participant’s
Termination of Service.  For the avoidance of doubt, if the Participant
experiences a Termination of Service prior to a Vesting Date for any reason not
described in Section 3.1 or 3.2(b), all PSUs issued to the Participant pursuant
to this Agreement shall immediately terminate.

Section 3.4 ‑ Payment of PSUs

Except as provided under Section 3.2(a) vested PSUs shall become payable, to the
extent any amount becomes payable in respect of a vested PSU, as soon as
practicable after [  ]; provided, however, if the Participant has not satisfied
the requirements for Retirement or has not died or incurred a Disability, such
payment shall be made by the March 15 immediately following the end of the
Performance Period, and if the Participant has a Termination of Service due to
death, Retirement or Disability prior to [  ], such vested PSUs shall become
payable as soon as practicable after the Company determines the extent, if any,
to which the performance criteria below have been satisfied, but in any event
during [  ].  Each vested PSU shall entitle the Participant to receive a number
of Shares, if any, determined by the addition of: (a) the Company’s cumulative
EPS (as defined below) performance at a weight of [  ]% and (b) the Company’s
average ROIC (as defined below) performance at a weight of [  ]%, with the
total of that summation multiplied by (c) the Company’s relative Total
Shareholder Return (the “r-TSR”) results.

     EPS.  The Company’s target cumulative EPS for the Performance Period shall
equal $[  ] to achieve a target level award, and $[  ] to achieve a maximum
level award, with the entry point to achieve a payout set at $[  ].  For
purposes hereof, “EPS” shall mean, for each fiscal year ending during the
Performance Period, “diluted earnings per share” from continuing operations
before items that management considers not representative of ongoing operations,
as reported by the Company in its earnings release for each of the Company’s
fiscal years ending during the Performance Period and adjusted for the impact of
acquisitions and divestitures and to exclude the effect of non-service pension
costs. The cumulative EPS shall be the sum of the EPS for each fiscal year
ending during the Performance Period.  Results between the minimum and target
cumulative EPS; and results between the target and maximum





4

--------------------------------------------------------------------------------

 



cumulative EPS shall be interpolated per the attached charts, as determined by
the Committee.

     ROIC.  The Company’s target average of the annual ROIC for each of the
Company’s three fiscal years ending during the Performance Period shall equal
[  ]%, with a minimum of [  ]% and a maximum of [  ]%.  For purposes hereof,
“Return on Invested Capital” shall mean the number calculated by multiplying (a)
the Company’s earnings before interest, taxes and items that management
considers not representative of ongoing operations for each of  the Company’s
fiscal years during the Performance Period times (b) one minus the Company’s tax
rate for the respective full year, [  ], [  ], and [  ] (as reflected in the
EPS numerator), and dividing the product thereof by the sum of the (x) Company’s
total debt and (y) total share owners’ equity, all as reflected on the Company’s
consolidated balance sheet for each fiscal year of the Company ending during the
Performance Period and adjusted for the impact of acquisitions and divestitures.
The ROIC performance for each of the three years of the Performance Period will
be averaged for purposes of determining the ROIC payout. For purposes of
computing total share owners’ equity for the denominator of this calculation,
the accumulated other comprehensive income related to pension and retiree
medical shall be held constant for each year of the Performance Period at the
amount reflected on the Company’s consolidated balance sheet as of December 31,
[  ].  Results between the minimum and target average ROIC; and, results
between the target and maximum average ROIC shall be interpolated per the
attached charts, as determined by the Committee.

     r-TSR.  If the Company’s r-TSR for the Performance Period is (a) less than
or equal to the 25th percentile the multiplier is 0.8; or (b)  equal to or above
the 75th percentile, then the multiplier is 1.2. Results above the 25th
percentile, but less than the 75th percentile performance shall be interpolated
as per the attached charts, as determined by the Committee. For purposes hereof,
“r-TSR” means, the relative rate of return reflecting stock price appreciation,
plus the reinvestment of dividends in additional shares of stock, from the
beginning of the Performance Period through the end of the Performance Period of
the Common Stock as compared to that of the shares of common stock of each
member of the Peer Group (as defined below).  For purposes of calculating r-TSR
for the Company and the members of the Peer Group, the beginning stock price
will be based on the closing price on the trading day immediately prior to the
first day of the Performance Period on the principal stock exchange on which the
stock is then traded and the ending stock price will be based on the closing
price on the last day of the Performance Period on the principal stock exchange
on which the stock then trades (and also adjusted for any stock splits). The
“Peer Group” means the S&P 1500 – Materials (GICS# 1510) as of the Grant
Date.  The Peer Group r-TSR will be adjusted by the Committee, in its
discretion, to reflect acquisitions or dispositions of Peer Group members, the
pro ration of r-TSR due to stock splits and a zero r-TSR for the bankruptcy or
delisting of a member of the Peer Group.





5

--------------------------------------------------------------------------------

 



If the Company’s performance falls below either EPS or ROIC minimum amount, no
Shares shall become payable with respect to such component of the PSU, provided
that failure to meet or exceed the minimum amount with respect to EPS or ROIC
shall not affect any payment due with respect to the other measure of
performance.  PSUs shall have a zero value if the Company fails to meet or
exceed both the minimum EPS and the minimum ROIC during the Performance
Period.  Conversely, to the extent the Company’s performance exceeds either
performance measure, no amounts in excess of such maximum performance measures
shall be taken into account in determining the amount payable with respect to
such PSU.  Charts illustrating the [  ] through [  ] performance measures are
shown in Attachment A.

Section 3.5 – Dividend Equivalents

A bookkeeping account will be established by the Company to which Dividend
Equivalents equal to the product of (a) the number of PSUs subject to this
Agreement, and (b) the dividend declared on a single share of Common Stock will
be credited. To the extent the Participant becomes vested in the PSUs issued
pursuant to this Agreement, such Dividend Equivalents will be converted to cash
or additional Shares (as may be determined by the Administrator in its sole
discretion) and will be paid to the Participant at the same time as the Shares
of Common Stock are issued with respect to the vested PSUs. The Dividend
Equivalents will cease and be forfeited upon the earlier of (i) the settlement
of the PSUs into shares of Common Stock, and (ii) the forfeiture and termination
of the PSUs under this Agreement.

ARTICLE IV.

NON-COMPETITION/NON-SOLICITATION

Section 4.1 ‑ Covenant Not to Compete

Participant covenants and agrees that prior to Participant’s Termination of
Service and for a period of three (3) years following the Participant’s
Termination of Service, including without limitation termination for Cause or
without Cause, Participant shall not, in any country in which the Company, any
Parent Corporation or any Subsidiary manufactures or sells its products, engage,
directly or indirectly, whether as principal or as agent, officer, director,
employee, consultant, shareholder or otherwise, alone or in association with any
other person, corporation or other entity, in any Competing Business.

Section 4.2 ‑ Non-Solicitation of Employees

Participant agrees that prior to his Termination of Service and for three (3)
years following Participant’s Termination of Service, including without
limitation termination for Cause or without Cause, Participant shall not,
directly or indirectly, solicit or induce, or attempt to solicit or induce, any
Employee of the Company, any Parent Corporation or any Subsidiary to leave the
employment of the Company, any Parent Corporation or any Subsidiary for any
reason whatsoever, or hire any Employee of the Company, any Parent Corporation
or any Subsidiary except into the employment of the Company, a Parent
Corporation or a Subsidiary.





6

--------------------------------------------------------------------------------

 



Section 4.3 ‑ Equitable Relief

Participant agrees that it is impossible to measure in money the damages that
will accrue to the Company in the event that Participant breaches any of the
restrictive covenants provided in Sections 4.1 or 4.2 hereof.  Accordingly, in
the event that Participant breaches any such restrictive covenant, the Company
shall be entitled to an injunction restraining Participant from further
violating such restrictive covenant.  If the Company shall institute any action
or proceeding to enforce any such restrictive covenant, Participant hereby
waives the claim or defense that the Company has an adequate remedy at law and
agrees not to assert such claim or defense.  The foregoing shall not prejudice
the Company’s right to require Participant to account for and pay over to the
Company, and Participant hereby agrees to account for and pay over, any
compensation, profits, monies, accruals or other benefits derived or received by
Participant as a result of any transaction constituting a breach of any of the
restrictive covenants provided in Sections 4.1 or 4.2 hereof.

ARTICLE V.

OTHER PROVISIONS

Section 5.1 ‑ PSUs Not Transferable

Neither the PSUs nor Dividend Equivalents, nor any interest or right therein or
part thereof, shall be liable for the debts, contracts or engagements of the
Participant or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, hypothecation, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided
however, that this Section 5.1 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

Section 5.2 ‑ No Right to Continued Employment

Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue in the employ or service of the Company, any Parent
Corporation or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company, any Parent Corporation or any Subsidiary, which are
hereby expressly reserved, to discharge the Participant at any time for any
reasons whatsoever, with or without Cause.

Section 5.3 ‑ Conditions to Issuance of Stock Certificates

The Company shall not be required to issue or deliver any certificate or
certificates for Shares pursuant to this Agreement prior to fulfillment of all
of the following conditions:

(a)        The admission of such Shares to listing on all stock exchanges on
which such class of stock is then listed; and





7

--------------------------------------------------------------------------------

 



(b)        The completion of any registration or other qualification of such
Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its sole discretion, deem necessary or advisable;
and

(c)        The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable; and

(d)        Subject to Section 5.10, the payment by the Participant of all
amounts which, under federal, state or local tax law, the Company, a Parent
Corporation or a Subsidiary is required to withhold upon vesting or payment of a
PSU and/or Dividend Equivalent; and

(e)        The lapse of such reasonable period of time as the Committee may from
time to time establish for reasons of administrative convenience.

Section 5.4 ‑ Notices

Any notice to be delivered to the Company under this Agreement shall be
delivered to such individual and in such form as the Committee shall specify
from time to time and communicate to the Participant.  Any notice to be
delivered to the Participant shall be addressed to the Participant at the
Participant’s last address reflected in the Company’s records.  Notices may, as
approved by the Committee be given electronically (or by facsimile), and if so
approved will be deemed given when sent.  Otherwise, notices shall be sent by
reputable overnight courier or by certified mail (return receipt requested)
through the United States Postal Service.

Section 5.5 ‑ Rights as Stockholder

Participant shall not, by virtue of the PSUs, be entitled to vote in any Company
election, receive any dividend in respect of Shares subject to the PSUs (except
as provided under Section 3.5 above) or exercise any other rights of a
stockholder of the Company.  The PSUs shall not confer upon the Participant any
rights of a stockholder of the Company unless and until the PSUs have vested and
certificates representing the Shares subject to the PSUs shall have been issued
by the Company pursuant to the terms of this Agreement.

Section 5.6 ‑ Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

Section 5.7 ‑ Conformity to Laws

The Participant acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of applicable law, including
without limitation the provisions of the Securities Act and the Exchange Act,
and any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation Rule 16b-3 of the Exchange
Act.  Notwithstanding anything herein to the contrary, this





8

--------------------------------------------------------------------------------

 



Agreement shall be administered, and the PSUs shall be granted, only in such a
manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, this Agreement and the PSUs granted hereunder shall
be deemed amended to the extent necessary to conform to such laws, rules and
regulations.

Section 5.8 ‑ Section 409A

Section 409A of the Internal Revenue Code provides that “nonqualified deferred
compensation” that does not meet the requirements specified in Section 409A may
become subject to penalty taxes.  Currently, the Company does not believe that
PSUs constitute nonqualified deferred compensation within the meaning of Section
409A; however, if, in the future, the PSUs are or may become subject to Section
409A, the Committee may make such modifications to the Plan and this Agreement
as may become necessary or advisable, in the Committee’s sole discretion, to
either comply with Section 409A or to avoid its application to the PSUs.

Section 5.9 ‑ Amendment

This Agreement and the Plan may be amended without the consent of the
Participant provided that such amendment would not impair any rights of the
Participant under this Agreement.  No amendment of this Agreement shall, without
the written consent of the Participant, impair any rights of the Participant
under this Agreement.

Section 5.10 ‑ Tax Withholding

The Company’s obligation to issue or deliver to the Participant any certificate
or certificates for Shares is expressly conditioned upon receipt from the
Participant, on or prior to the date reasonably specified by the Company of:

(a)        Full payment (in cash or by check) of any amount that must be
withheld by the Company, a Parent Corporation or Subsidiary for federal, state
and/or local tax purposes; or

(b)        Subject to the Committee’s consent, full payment by delivery to the
Company of unrestricted Shares previously owned by the Participant, duly
endorsed for transfer to the Company by the Participant with an aggregate Fair
Market Value (determined, as applicable, as of the date of vesting or as of the
date of the distribution) equal to the amount that must be withheld by the
Company, a Parent Corporation or a Subsidiary for federal, state and/or local
tax purposes; or

(c)        With respect to the withholding obligation for PSUs that become
vested and Dividend Equivalents that become payable, subject to the Committee’s
consent, full payment by retention by the Company of a portion of the Shares (or
cash as applicable) deliverable in respect of such vested PSUs and Dividend
Equivalents with an aggregated Fair Market Value (determined on the payment
date) equal to the amount that must be withheld by the Company, a Parent
Corporation or a Subsidiary for federal, state and/or local tax purposes; or





9

--------------------------------------------------------------------------------

 



(d)        With respect to any withholding tax obligations for PSUs that become
vested, through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to Shares then
issuable to Participant pursuant to the PSUs, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company or the Subsidiary with respect to which the withholding obligation
arises in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the Company or the applicable Subsidiary at such time
as may be required by the Committee, but in any event not later than the
settlement of such sale; or

(e)        Subject to the Committee’s consent, a combination of payments
provided for in the foregoing subsections (a), (b), (c) and (d).

With respect to each individual who was an executive officer of the Company and
subject to Section 16 of the Exchange Act on the Grant Date only, the Committee
in approving this PSU award has consented to payment of tax withholding
obligations under subsection (c), or a combination of the methods set forth in
subsections (a), (c) and (d), as the Participant may elect during such time
periods as the Company may permit in compliance with all applicable legal
requirements.

Notwithstanding anything herein to the contrary, the number of Shares which may
be withheld with respect to the payment of any PSUs and/or Dividend Equivalents
in order to satisfy the Company’s federal, state and/or local tax withholding
obligations with respect to the payment of the PSUs and/or Dividend Equivalents
shall be no greater than the number of Shares which have a Fair Market Value on
the date of withholding equal to the aggregate amount of such withholding
obligations based on the maximum statutory withholding rates in Participant’s
applicable jurisdictions for federal, state, local and/or foreign income and
payroll tax purposes.

Section 5.11 ‑ Clawback

Notwithstanding anything contained in the Agreement to the contrary, all PSUs
and Dividend Equivalents awarded under this Agreement, and any Shares issued
upon settlement hereunder shall be subject to forfeiture, or repayment pursuant
to the terms of any policy that the Company may implement in compliance with the
requirements of applicable law, including without limitation the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder.

Section 5.12 ‑ Governing Law

The laws of the State of Delaware shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.





10

--------------------------------------------------------------------------------

 



IN WITNESS HEREOF, this Agreement has been executed and delivered by the parties
hereto.

/

 

 

 

OWENS-ILLINOIS, INC.

 

 

 

By:

/s/ Andres A. Lopez

 

Its:

President and Chief Executive Officer

 

11

--------------------------------------------------------------------------------